Citation Nr: 0709732	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-27 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 9, 2002, 
for the grant of a 30 percent evaluation for bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted an increased 
disability rating for service-connected bilateral hearing 
loss, and assigned an effective date of January 9, 2002.  A 
notice of disagreement was filed in January 2004, a statement 
of the case was issued in May 2004, and a substantive appeal 
was received in June 2004.  The veteran testified at a 
videoconference hearing before the Board in September 2005.  

Several items of additional evidence were date-stamped as 
received at the RO in October 2005.  Also date-stamped as 
received at that time was a written waiver of preliminary RO 
review of the additional evidence.


FINDINGS OF FACT

1.  On January 9, 2003, the RO received the veteran's claim 
for an increased rating for service-connected bilateral 
hearing loss disability; there was no prior unadjuciated 
formal or informal claim for an increased rating pending as 
of that date.

2.  A 30 percent evaluation was assigned effective January 9, 
2002, for bilateral hearing loss disability, pursuant to 
38 C.F.R. § 4.86.  




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 9, 2002, for the assignment of a 30 percent 
disability rating for the veteran's service-connected 
bilateral hearing loss, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 
3.400(p) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issue of entitlement 
to an increased disability rating for service-connected 
bilateral hearing loss, in a letter dated in May 2003.  A 
June 2003 rating decision granted a 30 percent disability 
rating effective January 9, 2003.  The veteran perfected an 
appeal as to the effective date assigned.  Perhaps it can be 
argued that the issue in this case (entitlement to an earlier 
effective date) is a downstream issue from that of an 
increased rating (for which a VCAA letter was duly sent in 
May 2003) and that another VCAA notice was therefore not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  At any rate, 
in September 2004, the RO issued a VCAA letter specifically 
pertaining to the claim for an earlier effective date.  Thus, 
there was no prejudice to the veteran. 

VA has fulfilled its duty to notify the veteran in this case.  
In the September 2004 letter, the RO informed the veteran of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claim for an earlier effective date, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

I.  Factual Background

In this case, the veteran initially filed a claim of service 
connection for ear infection in May 1957.  In a January 1958 
rating decision, the RO granted service connection for otitis 
media suppurative chronic with defective hearing, assigning a 
10 percent disability rating effective May 16, 1957.  The 
veteran did not file a notice of disagreement, therefore the 
decision is final.  38 U.S.C.A. § 7105.  

In August 1965, the veteran underwent a VA audiometric 
examination.  Subsequently, in an October 1965 rating 
decision the RO assigned a noncompensable disability rating 
to service-connected otitis media effective January 1, 1966, 
and assigned a separate noncompensable disability rating for 
defective hearing effective May 16, 1957.  The veteran did 
not file a notice of disagreement, therefore the decision is 
final.  38 U.S.C.A. § 7105.  

In August 1974, the veteran filed a claim for an increased 
disability rating for hearing loss.  In December 1974, the RO 
denied the veteran's claim.  The veteran did not file a 
notice of disagreement, therefore the decision is final.  
38 U.S.C.A. § 7105.  

In June 1998, a congressional inquiry was filed with regard 
to the veteran's case, which was treated as a claim for an 
increased disability rating for hearing loss.  In August 
1998, the veteran underwent a comprehensive complex 
otolaryngological examination, which included audiometric 
testing.  Subsequently, in an August 1998 rating decision, 
the RO denied an increased disability rating for service-
connected bilateral hearing loss and otitis media.  The RO 
granted entitlement to service connection for tinnitus, 
assigning a 10 percent disability rating, effective June 23, 
1998.  The veteran did not file a notice of disagreement, 
therefore the decision is final.  38 U.S.C.A. § 7105.  

On January 9, 2003, the veteran filed an informal claim for 
an increased disability rating for bilateral hearing loss.  
The veteran underwent a VA audiological examination in April 
2003.  Based on the examination findings, in June 2003, the 
RO granted a 30 percent disability rating effective January 
9, 2003.

The provisions of the rating criteria governing the 
evaluation of service-connected hearing loss were changed, 
effective June 10, 1999.  64 Fed. Reg. 25209 (May 11, 1999).  
The amended regulations added two new provisions for 
evaluating exceptional patterns of hearing impairment.  See 
38 C.F.R. § 4.86.  In light of these amendments, in a 
September 2004 rating decision, the RO granted an earlier 
effective date of January 9, 2002, as the August 1998 VA 
audiology examination results showed exceptional patterns of 
hearing impairment.

The veteran claims that the assigned 30 percent disability 
rating should be effective May 15, 1957, the date of his 
discharge from service.  The veteran testified at a Board 
hearing in September 2005 with regard to his claim for an 
earlier effective date.  He testified that when his children 
were younger, he could not hear what they were saying, and 
felt he missed out on parts of their childhood.

Various lay statements of record are to the effect that the 
veteran experienced problems during service, shortly after 
discharge from service, and thereafter.

II.  Laws and Regulations

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When a claimant is 
granted benefits based on liberalizing legislation, the 
effective date of the award is based on the facts found, but 
not earlier than the effective date of the liberalizing law.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

The addition of 38 C.F.R. § 4.86, which provides for 
evaluating exceptional patterns of hearing impairment, was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 
3.114(a).  The provisions of 38 C.F.R. § 3.114 apply both to 
original and reopened claims.  Specifically, the effective 
dates of awards under 38 C.F.R. § 3.114(a) are assigned as 
follows:

(1)  If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.

(2)  If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3)  If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

III.  Analysis

As set forth above, the effective date of an award of 
compensation based on a claim for increase is generally the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In this case, the veteran filed a claim for an 
increased disability rating on January 9, 2003.

However, the provision of 38 C.F.R. § 3.114(a)(3) applies in 
this case, due to the fact that the claim for increase 
(received in January 2003) was reviewed at the request of the 
veteran more than one year after the effective date (i.e., 
June 1999) of the change in the law regarding hearing loss.  
As the veteran's claim for an increased rating for bilateral 
hearing loss was received on January 9, 2003, one year prior 
to that date, January 9, 2002, is the earliest effective date 
that can be assigned in this case.  

The regulations also provide that the effective date of an 
award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  As the veteran is already in receipt of an 
effective date of January 9, 2002 pursuant to 38 C.F.R. 
§ 3.114(a)(3), which constitutes an effective date of one 
year prior to the filing of the informal claim on January 9, 
2003, there is no need to discern whether an increase was 
factually ascertainable during that time.

There is no indication of record, nor does the veteran 
contend, that he had an unadjudicated formal or informal 
pending claim for an increased rating prior to January 9, 
2003.  As noted, the previous rating decision in August 1998 
denied the veteran's claim for an increased disability 
rating, and the veteran did not appeal this determination.  
38 U.S.C.A. § 7105.

The Board acknowledges that the veteran has claimed 
compensable hearing impairment since his discharge from 
service.  The Board also acknowledges the lay statements 
submitted in October 2005, which attest to his hearing loss 
since service.  The Board notes, however, that the 
noncompensable rating assigned prior to January 9, 2002, was 
based on the objective medical evidence of record at the time 
of his initial claim of service connection, subsequent claims 
for increased disability ratings, and the regulations in 
effect at that time.  The veteran has not specifically 
alleged clear and unmistakable error in any of the RO's 
decisions.  Thus, the RO's decisions are final and binding as 
to conclusions based on the evidence on file at the time.  
See 38 C.F.R. § 20.1103.  

Thus, an effective date earlier than January 9, 2002, for the 
assignment of a 30 percent evaluation for service-connected 
bilateral hearing loss is not warranted.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114, 3.400(p).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


